The opinion of the Court was delivered by
Rogers, J.
This is an action of assumpsit, for money had and received, brought by Cramond, the surviving assignee of Eric and Lewis Bollman, to recover their proportion of the sum of 136,265 dollars, awarded by the Commissioners under the Florida treaty, to James Yard, and others. The following extract, from the record, contains all that properly belongs to the case.
“ Proceedings, in the case of James Yard, claimant on account of the cargoes of the ship Asia and the brig Dolly, before the *39Commissioners under the treaty between the United States and Spain.
“The memorial No. 1150, was filed the 20th February, 1822. This memorial was examined by the Board, on the 15th June, 1822, and rejected.
On the 21st October, 1822, a supplemental memorial was filed, No. 1631, and with the original memorial, received on that day by the Board.
On, Tuesday 29th July, 1823, the following proceedings, among others, took place.
No. 1631. James'Yard, for himself and others — ship Asia and brig Dolly.
Upon examination of the testimony filed in support of this claim, the board are of opinion, that it be allowed as valid, for their pro-, portion of the nett proceeds of the cargoes of these vessels deposited in the royal treasury at Lima, from which must be deducted, such' sums as are claimed for those who are not- citizens of the United States, and,also any sum which is claimed under any person who was not such citizen at the time of the loss.
On Monday, 16th February, 1824, the board proceeded as follows :— . '
Ship Asia, 'Peterson.
Brig Dolly.
The board having heretofore received, examined, and allowed the claim, as valid, this day proceeded to ascertain the amount thereof, and do award to the claimants, the sum of one hundred and thirty-six . thousand two hundred and sixty-five' dollars, in. full, for the loss sustained in arrest of these vessels at Callao, by order of the Spanish. authorities, and the sale of their cargoes in 1801, which sum is to be paid to James Yard, for himself and others, $136,265,96.
It is conceded by the defendant in error, and but faintly denied by the plaintiff, that the decree of the commissioners is conclusive, and of course not open to review, either directly or collaterally by suit. Independent of the authorities cited, on the conclusive nature of such decrees, the treaty itself furnishes evidence that such was the intention of the contracting parties. The United States exonorating Spain from all demands in future, on account of claims of citizens, &c. and considering them entirely cancelled, undertook to make satisfaction for the same, to .an amount not exceeding five millions of dollars. To ascertain, the full amount and validity of these claims, a commission to consist of three commissioners, citizens of the United States, were to be appointed by the President, &c. which commissioners were to meet at the city of Washington, and within the space of three years from the time of their first meeting, to receive, examine, and decide, upon the amount and validity of all the claims included within the descriptions mentioned in the *40treaty. The commissioners were required to take an oath or affirmation, to be entered on the record of their proceedings, for the faithful and diligent discharge of their duties, &c. They are authorized to hear and examine on oath, every question relative to said claims, and to receive all suitable authentic testimony concerning the same. It is required that the payment of such claims as may be admitted and adjusted by the commissioners, to an amount not exceeding five millions, shall be made by the United States, either immediately, &c. or by creation of. a stock bearing interest, &c. The record of the proceedings of the commissioners, together with the vouphers and documents produced before them, relative to the claims to-be adjusted'and decided upon by them, shall after the close of the transactions be deposited in the department of state, of the United States; and copies of them or any part of them, shall be furnished to the Spanish Government, if required, at the demand of the Spanish Minister, in the United States.
By this summary of powers and duties of the board, it will be seen that the commissioners are invested with full and plenary authority to decide every question, as well the amount as the validity of the claims included in the treaty, whether the matter in dispute arises from objections as to the fact, or the law. The commissioners are ordered to keep a record of their proceedings, which together with the documents are ordered to be filed in the office of the Secretary of State, as well for the use and inspection of the Spanish Government, as of our own.' There is nothing in the treaty which countenances the idea,, that either party can resort to the tirdinary 'tribunals of the country, to alter or control the decisions of the commissioners. It would then be an assumption of authority on the part of this court, tb attempt to review the decision of this tribunal created by the contracting parties, for the speedy and final adjustment of all claims preferred under the treaty. It is then plain, that the principal, if not the only point, is to ascertain from the lights we have, what was the decision of the commissioners, for whether right or wrong, in law, or in fact, is immaterial, as we have no power to examine and correct the mistake, if any exists. Notwithstanding this, however, the plaintiff’s and- defendant’s counsel invoke the aid supposed to be derived from the interpretation of the treaty of the 22d February, 1819. They both claim the benefit of the presumption, that the commissioners have decided as they ought to have decided. For explanation of the decree, they have gone into an extended and able examination of tlje meaning of the term, “ citizens” of the United States, used in the treaty as descriptive of the class of persons entitled to the benefit of the fund. It is contended on the one hand, that the interpretation of the word citizen, is to be settled, not by its definition, in a merely municipal sense, but as it has been, and-ought to be interpreted by the law of nations, and the decisions of the courts of prize. That it was the intention of the contracting *41parties to include all cases of American property traversing the ocean, in an American vessel, under the protection of the American flag, engaged in a lawful commerce, and owned by merchants residing and carrying on trade in any of the ports of the United States, under the sanction of the laws of the United States, whether citizens in the strict sense of the word, by birth or naturalization, or its extended sense, domiciliated for commercial and other purposes, and assuming the character of the country in which they reside.
On the other hand, it is insisted, that by the term citizen, must be understood citizen, in the strict sense of the word, as known to the constitution and laws of the United Stales. That the provisions of the treaty, are for citizens of the United States, and the subjects of Spain, and that we must resort to the laws of each country, to know what they respectively meant, by citizens and subjects. That a citizen of the United States, must be either native or naturalized, and that subjects of Spain, are those who owe her full and not temporary allegiance. That a commercial resident, is not embraced, either within the words, or the spirit of the treaty. The point is of great importance, and not without difficulty, but as a decision of the question is not absolutely required, I am instructed to say, that the court do not wish to be considered as having formed any opinion upon it. It is deemed most prudent to decide the question when it directly arises, and not, as in this case, for the benefit of a presumption, which, whatever might be our sentiments in regard to it, would not alter the judgment in this cause.
The principal question, arises from the answer of the court to the defendant’s first point, “ that the Bolivians’ interest is clearly and conclusively rejected, by the decision of the Commissioners, on the face of their awards.” To this point, I shall now direct my attention, and shall proceed to examine the nature and extent of the sentence, or decree of the Commissioners on the claims represented by Mr. Yard, arising out of the seizure of the cargoes of the ship Asia, and brig Dolly. Did the Commissioners include the claim of indemnity, made on account of the Bolivians and the Walkers ? If the claims were disallowed, with or without reason, there is no pretence to say, the plaintiff can recover in this suit, for the award is the foundation of their action. And however we may regret the situation in which the error of the Commissioners may have placed the parties, we cannot afford the necessary redress. In the interpretation of these decrees which are, it must be admitted, wanting in precision, we must refer to the matter which was before the board ; and this appears from the memorial, and the documentary evidence filed in pursuance of the directions of the treaty, and which form part of the proceedings. The claim for the whole interest in the Asia and the Dolly, was made by Mr. Yard, in virtue of a letter of attorney, from the persons interested in the cargoes. The memorial stated the different interests of the parties concerned, together with the *42-national character of the individuals, whom he represented. That the Bollmans were aliens born, and had been naturalized in 1802, a time subsequent to the loss. That the Walkers were also aliens born; that one of them had never become a citizen, but that the other had; and that all the other claimants were either natural born, or had .been naturalized previously, to the loss. The memorial of Mr. Yard also showed, that the claim was divided into two parts. One for the money, which was deposited in the royal treasury at Lima, amounting to upwards of 202,000 dollars, the other, for a sum due from a Mr. Yrissary, which he had received out of the proceeds of the sale of the cargoes of the Asia and the Dolly. The first memorial was rejected, but' the second, which contains a full and able examination of the whole case was received; but still it is apparent, that two objections remained, the one to the claim on account of the money due from Yrissary, the other an objection to the national character of the Bollmans and the Walkers. Of this, we cannot entertain a doubt, for they alone came within the discription of commercial residents; the others, without exception, were either native born, or naturalized citizens. With these representations, the proof accompanying them, and the question of national character for decision, the commissioners decreed, “ that the claim is valid, for their proportion of the nett proceeds of the cargoes of these vessels, (Asia and Dolly,) deposited imthe royal treasury at'Lima, from which must be deducted such sums as are claimed by those, who are not citizens of the United States; and also, ¿ny sum which.is claimed under any person, who was not such citizen at the time of the loss.”
The commissioners decree, that the claim, viz. Mr. Yard’s claim, is valid, (it must be recollected, the whole claim was at first rejected,) but iheyconfin'e'the award to the sum deposited in the royal treasury at Lima, excluding that part of the claim, made by Mr. Yard, on account of the, money received by Yrissary.. If the decree had stopped here, who could have doubted the intention of the commissioners, to include the Messrs. Bollmans and Walkers ? But unfortunately for them, the decree contains an exception, which is senseless, unless it is construed to embrace their case. For it proceeds to say, “ from which must be deducted such sums, as are claimed by those who are not citizens of the United States; and also, any sum which is claimed under any person, who was not such citizen at the time of the loss.”
The question has been asked, to which no satisfactory reply has been given; why except from- the benefit of the fund, those who are not citizens of the United States, unless it was intended to exclude those who were not citizens, in the strict municipal sense of the term. Why introduce any exception into the decree, at all, unless it was designed to exclude the claim of the Bollmans and the Walkers, whose claims alone are included within the exception, and to whose demand after the presentation of the second memorial, alone objec*43tions were made. A sum was claimed by and for the Walkers, one of whom was not then a citizen, and the other was not at the time of the loss, and a sum was claimed by the assignees, of the Bollmans, who were not citizens at the time of the loss. The sentence of the commissioners has a direct and special reference to these claims, and to none other; and to give the decree any other construction, we must suppose that the commissioners used language without meaning, and inapplicable to the case before them.
The decree, it must remarked, is in its nature interlocutory, and not final. It was necessary for the commissioners, in addition to an order, as regards the right of the different class of claimants, to .settle the amount to which Mr. Yard, as the representative of the persons whose claims were allowed, was entitled. In pursuance of this further duty, on the 16th February, 1824,-the commissioners made a final award, as follows:
“ The board having heretofore received, examined, and allowed the claim as valid, this day proceeded to ascertain the amount thereof, and do award to the claimants, the sum of one hundred and thirty-six thousand two hundred and sixty-five dollars, in full, for the loss sustained in the arrest of these vessels at Callao, by order of the Spanish authorities, and the sale of their cargoes in 1801; which sum is to be paid to James Yard, for himself and others.”
If the interpretation of the interlocutory decree be correct, there is nothing in the final decree, which does, or purports to interfere with that interpretation. It is in no part intimated, that a re-examination and change of opinion on the part of the commissioners, had taken place, but on the contrary, the former decision is made the basis of the final award. The commissioners refer to and incorporate their first order in the final decree, in language which cannot be mistaken. It is inconceivable, that in an affair of such magnitude, if the minds of the commissioners had undergone a change on the legal point, whether a commercial resident was embraced by the treaty, something should not appear on the record of their proceedings, indicative of such change of opinion. The former order is expressly referred to, and confirmed,so as to constitute but one decree, and these decrees are in the most perfect harmony with each other. Nor does the use of the word “Claimants,” invalidate this construction. That word, if we give language its ordinary import, has reference to those, who before had been decided to be lawful claimants, and citizens of the United States, in a municipal sense. The conclusion to which the court has come, is strengthened by the fact, that the amount claimed by Mr. Yard, deposited in the Royal treasury at Lima, is upwards of 202,000 dollars. It does not appear, that any reason was alleged for the reduction of that amount, except the disallowance of these claims, and yet we find, that the board allowed only 136,265 dollars, which is about the sum Mr. Yard would be *44entitled to receive, after deducting the amount claimed, on account of the Messrs. Bollmans and the Walkers.
It is in vain then, to allege that it is ungenerous to refuse them a participation in the fund. It would be a manifest wrong; that they should be paid at the expense of the other shippers. If the Bollmans have been injured, it is not by the other claimants, but by the sentence of the tribunal, whose duty it was to receive, examine, and settle all conflicting claims, and to whom full power was committed, to decide all questions of law and fact.
This opinion of the courts disposes of the whole case, and thus dispenses with the necessity of a minute examination of the principles of evidence, ruled at the trial.- The evidence was admitted for purposes of explanation, but as the proceedings do not need the aid of extrinsic evidence, it was clearly inadmissible on that ground. But in addition to this, there is no principle better settled, than that a judgment or decree of a court is evidence, in another suit only,' as against parties and privies. But it is said, that this was a proceeding in rem, and as such binding on all parties. And in one sense this is true, but this cannot make the proceedings in another case, between other parties, and under different circumstances, evidence, to control the plain import of the decree itself.
Judgment reversed.